Order entered July 7, 2016




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00387-CV

                    IN THE INTEREST OF D.M., ET AL., CHILDREN

                     On Appeal from the 304th Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 15-00317

                                          ORDER
       In light of this Court’s July 5, 2016 opinion, we DENY as moot appellant Father’s July 6,

2016 voluntary motion to dismiss the appeal.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE